     Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 1 of 13 PageID #: 7554



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

          Plaintiff,

    v.                                                  Civil Action No. 3:17-01362
                                                        Hon. David A. Faber
    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants.
    CABELL COUNTY COMMISSION,                           Civil Action No. 3:17-01665
                                                        Hon David A. Faber
          Plaintiff,

    v.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants.



                       REPLY MEMORANDUM IN SUPPORT OF
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT:
                           STATUTE OF LIMITATIONS

         Plaintiffs do not dispute, or even mention, a single fact set forth in Defendants’ motion.

They claim all facts are irrelevant. 1 Plaintiffs do not dispute that they were on notice of their

claims years before they filed suit. They abandon the allegations in their Complaints that they

could not have discovered the basis for their claims before 2017 and that Defendants fraudulently


1
  Pls’ Opposition (Dkt. 288) (“Opp.”) 13 n.48. Plaintiffs incorrectly assert that the MDL court
has already considered the applicable facts and determined that there are material facts in
dispute. But the only facts considered by the MDL court concerned what Summit and Cuyahoga
Counties knew and when they knew it. The MDL court did not consider the undisputed facts set
forth in the opening memorandum (Dkt. 241) (“Br.”) ¶¶ 1–19.
  Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 2 of 13 PageID #: 7555



concealed Plaintiffs’ claims from them. Indeed, Plaintiffs now admit that their claims accrued

before May 2015. Dkt. 225 at 10. Despite these admissions, Plaintiffs assert that their claims

are not time-barred because no statute of limitations applies to a suit to abate a public nuisance.

That assertion, however, does not save their claims insofar as they are based on conduct outside

the one-year statutory period.

       Plaintiffs take pains to describe the “abatement damages” they seek as equitable relief,

which it is not. But, even if the relief Plaintiffs seek could be characterized as wholly equitable,

that does not change the time period for which Plaintiffs may seek that relief. Defendants do not

argue that Plaintiffs’ nuisance claim is altogether time-barred or that Plaintiffs cannot sue to

enjoin an existing nuisance. If Plaintiffs can prove that Defendants’ conduct since 2016

constitutes a nuisance, then Plaintiffs can seek to enjoin (or abate) that nuisance. What Plaintiffs

may not do under controlling law is prove liability or seek “abatement damages” based on

conduct that occurred outside the one-year statutory period.

       Thus, granting Defendants’ motion will not prevent Plaintiffs from seeking to abate a

present-day public nuisance. But the statute of limitations confines Plaintiffs’ case to post-2016

conduct.

             PLAINTIFFS MAY NOT SEEK RELIEF FOR CONDUCT
        THAT OCCURRED OUTSIDE THE ONE-YEAR STATUTORY PERIOD.

       According to Plaintiffs, this case is governed by two West Virginia Supreme Court of

Appeals cases that supposedly stand for the proposition that no statute of limitations applies in

public nuisance cases at all—and that they can recover for Defendants’ allegedly tortious

conduct no matter when it occurred. Plaintiffs are wrong. Neither case stands for that

proposition. Instead, the applicable statute of limitations for public nuisance is one year. W. Va.




                                                  2
    Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 3 of 13 PageID #: 7556



Code § 55-2- 12(c). The statute of limitations precludes any claim based on conduct occurring

prior to January 2016—regardless of the relief Plaintiffs seek.

        Kermit Lumber. Only one of the cases on which Plaintiffs rely—State ex rel. Smith v.

Kermit Lumber, 488 S.E.2d 901 (W. Va. 1997)—is even a public nuisance case. Plaintiffs

accuse Defendants of “ignoring” that case and assert that Kermit Lumber stands for the “general

rule” in all public nuisance cases that the statute of limitations does not run until the alleged

“harm” is abated. Opp. 8. Plaintiffs are wrong on both counts. Defendants addressed Kermit

Lumber at length and in particular highlighted the Supreme Court’s express acknowledgement

that the statute-of-limitations holding in that case does not reflect the general rule under West

Virginia law for common law public nuisance cases:

               We make clear in the case before us, we are only concerned with a
               public nuisance involving hazardous waste which is found in the
               soil and leaching into a river. A different public nuisance action
               may warrant a different analysis.…

               [I]n that a nuisance is a tort, we acknowledge that generally “[a]
               continuing tort sufficient to toll the statute of limitations is
               occasioned by continual unlawful acts, not by continual ill effects
               from an original violation …

488 S.E.2d at 925 n.29 (italics in original; bold italics added); 2 Br. 19–21. The special rule for

“hazardous waste” announced in Kermit Lumber is inapposite here.



2
  In an original syllabus point, the Supreme Court of Appeals made explicit that the Kermit
Lumber holding is limited to the remediation of hazardous waste sites. Id. at Syl. 11 (“When a
public nuisance action is brought to remediate a business site containing hazardous waste found
in the soil and flowing into the waters of this State, the one-year statute of limitations found in
W.Va. Code, 55-2-12(c) [1959] does not accrue until the harm or endangerment to the public
health, safety and the environment is abated.”). This syllabus point is the Court’s articulation of
its holding. See State v. McKinley, 764 S.E.2d 303, 313 (W. Va. 2014) (“[T]he Court uses
original syllabus points to announce new points of law or to change established patterns of
practice by the Court.”); State ex rel. Vanderra Resources, LLC v. Hummel, 829 S.E.2d 35, 42
(W. Va. 2019) (“the language utilized in our syllabus points, rather than our dicta, is
controlling”).
                                                  3
    Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 4 of 13 PageID #: 7557



        As a factual matter, this case and Kermit Lumber are very different. Kermit Lumber

concerned the dumping of industrial wastes that leached into a neighboring waterway; this case

involves the alleged over-prescription and over-supply of FDA-approved medications that

allegedly caused personal injury and attendant burdens on public services. Plaintiffs assert that

Kermit Lumber should apply in this case because Defendants “give no reason for distinguishing

the facts here from those in Kermit Lumber or why the rule there should not apply.” Opp. 10.

But, to the contrary, Defendants specifically explained why Kermit Lumber does not apply here.

Br. 19–21. Where the facts are so plainly different—environmental damage from the dumping

of toxic wastes, on the one hand; personal addiction, with its ripple effects on family and

community, on the other—the burden is on Plaintiffs to explain why the Court, in applying West

Virginia law, should disregard Kermit Lumber’s express caution that the rule announced in that

case is “only concerned with a public nuisance involving hazardous waste” and that a “different

public nuisance action may warrant a different analysis.” 488 S.E.2d at 925 n.29. 3 Plaintiffs

have not met this burden.

        In short, Kermit Lumber expressly articulates an exception to the general rule that

governs application of the continuing tort doctrine—an exception that does not fit this case.



3
  The Fourth Circuit has noted that a federal court should “respond conservatively” and “not
interpret state law in a manner that may appear desirable to the federal court, but has not been
approved by the state whose law is at issue.” Rhodes v. E.I. du Pont de Nemours and Co., 636
F.3d 88, 96 (4th Cir. 2011); see also Time Warner Entertainment-Advance/Newhouse
Partnership v. Carteret-Craven Elec. Membership Corp., 506 F.3d 304, 315 (4th Cir. 2007) (“as
a court sitting in diversity, we should not create or extend [state] law”); Burns Chemical, Inc. v.
USX Corp., 10 F.3d 243, 247 (4th Cir. 1993) (federal court must “rule upon state law as it exists
and do not surmise or suggest its expansion”). Because the Supreme Court has expressly limited
the holding of Kermit Lumber to public nuisances relating to the remediation of hazardous waste
sites (see supra n. 2), this Court should not apply the holding of Kermit Lumber in a manner that
disregards those limitations. For this same reason, Plaintiffs’ points about what other district
courts have held have no bearing here.

                                                 4
    Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 5 of 13 PageID #: 7558



While the Supreme Court found that the general rule was “unworkable in the context of a public

nuisance action to remediate a business site containing hazardous waste,” it reaffirmed that

“generally” the continuing tort doctrine “is occasioned by continual unlawful acts, not by

continual ill effects from the original violation.” Id. at 925 n.29. Here, Plaintiffs focus on

“continual ill effects” (the alleged fall-out from opioid addiction) based on conduct that occurred

in the years before 2016 (the alleged “flooding” of the city and county with opioids), rather than

Defendants’ conduct after 2016. In so doing, they invoke a rule that is limited, by the express

terms of Kermit Lumber itself, to the hazardous waste context and does not apply here. 4




4
  Contrary to Plaintiffs’ argument (Opp. 2), the MDL court did not reject Defendants’ explication
of Kermit Lumber; indeed, it never ruled on any statute-of-limitations motion under West
Virginia law. Plaintiffs’ contention that the MDL court’s denial of summary judgment in the
Ohio cases is “law of the case” is flat wrong. See Dkt. 235. In any event, because Plaintiffs raise
the issue in a footnote, with no supporting argument or authority, the argument should be
deemed waived. See, e.g., Mays v. Berryhill, No. 2:17-cv-2084, 2018 WL 4494162, at *3 n.1
(S.D.W. Va. Aug. 29, 2018) (“Because Claimant’s argument is not fully developed, it should be
deemed waived.” (citing Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 152 n.4 (4th Cir. 2012));
Williams v. Studivent, No. 1:09-cv-414, 2009 WL 3837627, at *1 n.2 (M.D.N.C. 2009)
(argument raised in a footnote and not pursued further in a brief “will be deemed waived”).

Nor is it correct that the West Virginia courts have rejected Defendants’ arguments. No
appellate court has considered the merits of any issue in this litigation. One trial court declined
to dismiss several complaints on statute-of-limitations grounds, but, unlike here, those plaintiffs
disputed they knew of their claims before 2016. To the extent that trial court touched on issues
relevant here—in a single paragraph with no analysis of the arguments raised by Defendants—
that opinion carries no persuasive value because it is simply an endorsed copy of the plaintiffs’
proposed order. Compare Dkt. 288-4 (Order Denying Cardinal Health, Inc.’s Motion To
Dismiss) with Proposed Order Denying Cardinal Health, Inc.’s Motion To Dismiss, Brooke
County Commission, et al. v. Purdue Pharma L.P., et al., No. 17-C-248 (W. Va. Cir. Ct.
Marshall County Dec. 14, 2018) (Ex. 1). As for Special Master Wilkes’ remarks, his discovery
order was entered without full briefing on the statute of limitations issue. Moreover, it would
make little sense to conclude that the Special Master intended to preempt this Court’s
consideration of the issue after summary judgment briefing, which was then underway pursuant
to the Court’s schedule.
                                                  5
    Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 6 of 13 PageID #: 7559



        This case is instead governed by the general rule—articulated by the Supreme Court

before and after Kermit Lumber, and set forth most recently in Taylor v. Culloden Public Service

District, 591 S.E.2d 197 (W. Va. 2003):

                Where … the acts which constitute a nuisance are continuing in
                the sense that distinct instances of injury result from the nuisance,
                as opposed to a singular injury, and the acts of nuisance are
                capable of being abated or discontinued, the temporary nuisance
                continues until such time as those acts are abated or discontinued.
                Consequently, the two year statute of limitations set forth in West
                Virginia Code § 55–2–12(a) does not begin to run in a nuisance
                action where the tort at issue is both temporary and continuing
                until the date of the last injurious act or when the acts constituting
                the nuisance have been abated or discontinued.

Id. at 205. 5 Thus, under Taylor, each “act[] of nuisance” gives rise, in effect, to a new cause of

action, and “the damages that [Plaintiffs] can recover in connection with a temporary nuisance

are limited to” the one-year period “prior to the filing of their cause of action.” 6 Id. n.21. This

means that Plaintiffs can seek relief only for “acts of nuisance” that occurred within the one-year

period prior to the filing of their lawsuits (i.e., since January 2016).

        Plaintiffs contend that Taylor is irrelevant because it is a private nuisance case. But the

Supreme Court considered and rejected that very argument. The Taylor court set forth the rule

“in nuisance action[s],” noting explicitly that it was unnecessary for the plaintiffs to assert a

public nuisance claim in order to take advantage of the rule because the rule applies in all

nuisance cases. Id. at 205. Plaintiffs suggest that the Court declined to consider whether a


5
  This passage from Taylor also exposes the error in Plaintiffs’ argument that nuisance is not a
tort. Dkt. 286 at 4 (“Plaintiffs do not concede that public nuisance is a tort”). Whether they
concede it or not, and regardless of what the MDL court held with respect to Ohio law, West
Virginia law is clear that nuisance is a tort. See Kermit Lumber, 488 S.E.2d at n.29 (“a nuisance
is a tort”).
6
  A two-year statute was applicable in Taylor because the case concerned damage to property.
Id. at 205.

                                                   6
  Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 7 of 13 PageID #: 7560



separate “general rule” for public nuisance cases applied, but that is incorrect. Rather, the Court

declined to consider, as unnecessary, whether the narrow Kermit Lumber exception to the

general rule applied to claims for “violations of the [West Virginia Water Pollution Control] Act,

such as the spewing of sewage or effluents into this state’s waters.’” Id.

       Similarly, Plaintiffs are wrong that the Court should disregard the explanation of the

continuing tort doctrine in Rhodes v. E.I. du Pont de Nemours & Co., 657 F. Supp. 2d 751 (S.D.

W. Va. 2009), and Graham v. Beverage, 566 S.E.2d 603 (W. Va. 2002), because those cases did

not involve nuisance claims. Opp. 9. The Supreme Court rejected that very argument in Taylor:

               Appellees suggest that since a nuisance was not the particular tort
               involved in Graham, our holding in that decision has no
               applicability to this case. There is no language in … Graham that
               limits its application to specific types of torts. As a result, that
               point of law was clearly intended to apply to torts of all types … .
               Accordingly, we reject Appellees’ contention that ‘this Court
               expressly excluded nuisance claims from its ... ultimate holding’ in
               Graham.”

591 S.E.2d at 205; see Br. at 19–20 and n.51.

       In sum, the Kermit Lumber “hazardous waste” rule does not apply, and the general rule

set forth most recently in Taylor controls. Under that rule, Plaintiffs may recover based only on

conduct that occurred after January 2016.

       Dunn. Plaintiffs contend that Dunn v. Rockwell, 689 S.E.2d 255 (W. Va. 2009), controls.

This contention is wrong. Dunn—which does not even mention the continuing tort doctrine (and

is not a nuisance case)—is irrelevant. The case concerned a land dispute in which the plaintiff

sued his lawyer to have a deed to land rescinded and reformed, and for misappropriation and

conversion, fraud, professional negligence, and breach of fiduciary duty. The Court in Dunn said

that “‘[s]tatutes of limitation are never applicable to causes of action falling within the exclusive




                                                  7
  Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 8 of 13 PageID #: 7561



jurisdiction of courts of equity,’” id. at 266 (quoting Felsenheld v. Bloch Bros. Tobacco Co., 192

S.E. 454 (W. Va. 1937)), but that principle does not apply for three reasons.

       First, West Virginia nuisance jurisprudence establishes that the statute of limitations does

apply to nuisance claims. Taylor holds that it does, as does Kermit Lumber. And, even though

the accrual rule of Kermit Lumber is not applicable here, the Supreme Court there engaged in 15

pages of analysis regarding when the statute of limitations accrued for statutory and common law

nuisance claims—an analysis that would have been unnecessary if the statute of limitations were

not applicable to nuisance claims. Syl. 2, 488 S.E.2d 903; id. at 911–26. The Court applied a

statute of limitations in Kermit Lumber even where the State sought “to compel the appellees to

clean up the hazardous waste at their business site.” See id. at 905, 922 (“[T]he DEP’s public

nuisance claim falls within the one-year statute of limitations for ‘any other matter.’”).

       Second, the general rule in West Virginia is that a plaintiff can sue to enjoin or abate (i.e.,

stop) a continuing (i.e., present) nuisance, no matter when it started and how long it has

continued. But, because each act that makes up a continuing tort effectively gives rise to a new

cause of action, limitations apply to bar recovery for nuisance claims for conduct that occurred

outside the statutory period—here, one year prior to the filing of Plaintiffs’ complaint—i.e.,

January 2016. Taylor, 591 S.E.2d at 205.

       Third, even if Dunn controlled here (it does not), unlike the plaintiff in Dunn, Plaintiffs

are not seeking truly equitable relief. Plaintiffs now assert that the enormous award of money

they seek is neither injunctive relief nor damages but “abatement,” notwithstanding their prior

admission that they seek “money damages.” See In re: National Prescription Opiate Litigation,

MDL No. 2804, Dkt. 2989 at 2. After that admission got them in trouble, Plaintiffs revised the

term “money damages” to the oxymoronic term “abatement damages.” In law, there are just two



                                                  8
    Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 9 of 13 PageID #: 7562



categories: money, which is damages, and injunctive relief, which is equitable. West Virginia

cases, including those relied on by Plaintiffs, make clear that abatement is accomplished through

an injunction. See, e.g., Berkeley County Comm’n v. Shiley, 295 S.E.2d 924, 926 (W. Va. 1982)

(“county commission may apply for circuit court injunctions to restrain, prevent or abate

‘nuisances affecting public health’”); State ex rel. Valley Defendants, Inc. v. Oakley, 168 S.E.2d

532, 536 (W. Va. 1969) (“the cases are legion in this jurisdiction and elsewhere wherein

injunctions to abate purprestures and other public nuisances have been granted”); Town of

Weston v. Ralston, 36 S.E. 446, Syl. 1 (W. Va. 1900) (case involving “mandatory injunction” to

place public in possession of easement on public highway); McMechen v. Hitchman-Glendale

Consol. Coal Co., 107 S.E. 480, 481 (W. Va. 1921) (“The question certified in this case pertains

to the sufficiency of a bill in equity filed to obtain a temporary injunction restraining and

inhibiting the defendants from doing certain acts ….”).

        Here, in contrast, Plaintiffs seek a monetary award. Indeed, money is the sole remedy

they seek. Accordingly, unlike in Dunn, Plaintiffs do not seek solely equitable relief. 7

        The Court can, however, leave for another day any debate about the proper scope and

label of the relief sought by Plaintiffs. Whether the money they seek is properly termed

“abatement” or “damages,” Plaintiffs are entitled to relief only if they can prove that Defendants’




7
  Plaintiffs argue that the monetary award they seek is based on “the cost that must be incurred to
reverse the conditions causing an interference with the public’s right to health and safety.” Id.
But under West Virginia law, the nuisance is the alleged conduct that caused an interference with
public health, not the ill effects of that conduct. See, e.g., Restatement (Second) of Torts § 821B.
In other words, abatement involves stopping the nuisance-causing conduct, not eliminating the
effects of the “opioid epidemic.” Thus, for example, polluting defendants have been required as
abatement to stop polluting and clean up the pollutants, but not to pay for the personal injuries of
persons adversely affected by the pollutants. There is no authority under West Virginia law for
the sweeping “abatement” relief sought by Plaintiffs here.

                                                  9
 Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 10 of 13 PageID #: 7563



conduct within the statutory period constitutes a nuisance, and that relief is limited to remedying

the harm allegedly caused within that period.

                                         CONCLUSION

       For the foregoing reasons and those in Defendants’ opening brief, Plaintiffs’ nuisance

claim based on conduct occurring outside the one-year statutory period is barred by the statute of

limitations. The Court should enter an order granting Defendants’ motion to ensure that

Plaintiffs’ case will be based on post-2016 conduct, as the law requires.

Dated: April 20, 2020

Respectfully submitted,

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile:     (304) 342-1110
bglasser@baileyglasser.com
sruby@baileyglasser.com
rfranks@baileyglasser.com
Counsel for Cardinal Health, Inc. in Cabell County Commission action


/s/ David R. Pogue
Michael W. Carey (WVSB #635)
David R. Pogue (WVSB #10806)
Carey, Scott, Douglas & Kessler, PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
mwcarey@csdlawfirm.com
drpogue@csdlawfirm.com
Counsel for Cardinal Health, Inc. in The City of Huntington action




                                                10
 Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 11 of 13 PageID #: 7564



Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile:   (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com
Counsel for Cardinal Health, Inc.


/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Telephone:    (304) 340-1000
Facsimile:    (304) 340-1050
gcallas@jacksonkelly.com

Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Telephone:     (215) 851-8100
Facsimile:     (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com
Counsel for AmerisourceBergen Drug Corporation

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone:      (304) 345-0200
jwakefield@flahertylegal.com
jholliday@flahertylegal.com




                                         11
 Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 12 of 13 PageID #: 7565



/s/ Timothy C. Hester
Timothy C. Hester
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Telephone:      (202) 662-6000
thester@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com
Counsel for McKesson Corporation




                                     12
 Case 3:17-cv-01362 Document 356 Filed 04/20/20 Page 13 of 13 PageID #: 7566




                                 CERTIFICATE OF SERVICE

       I, Steven R. Ruby, counsel for Defendant Cardinal Health, Inc., do hereby certify that on

this 20th day of April, 2020, the foregoing REPLY MEMORANDUM IN SUPPORT OF

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT: STATUTE OF

LIMITATIONS was filed electronically via the CM/ECF electronic filing system and served on

all counsel registered in the system.


                                                    /s/ Steven R. Ruby
                                                    Steven R. Ruby
